Citation Nr: 0526393	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. Section 1151 
for an epidermal cyst of the right forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Barlow, Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran's claims folder is now serviced by the 
RO in Louisville, Kentucky.

The Board notes that during the veteran's personal hearing in 
March 2005 he advised that he wanted to reopen his claims of 
entitlement to service connection for post-traumatic stress 
disorder and hearing loss and that he wanted increased 
ratings for his service-connected disabilities.  A review of 
the record reveals that these issues are pending before the 
RO and the veteran was advised by the RO in October 2004 that 
the claims were being developed.  As such, these issues will 
not be addressed by the Board.

The Board further notes that the veteran, at his March 2005 
hearing, appeared to raise the theory that his epidermal 
cysts was proximately due to his disabilities of residuals of 
damage to the 7th cranial nerve and neuromas of the right 
side of the neck for which he has been granted compensation 
pursuant to 38 U.S.C. § 1151.  This separate claim under 
38 C.F.R. § 3.310 is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.



REMAND

The RO has denied the veteran's claim based on lack of 
evidence of treatment for an epidermal cyst, pointing out in 
its rating decision and Statement of the Case (SOC) that the 
VA Medical Center (VAMC) in Phoenix responded to a request 
for records by advising that they did not have any records 
for this veteran.  The veteran's claims folder already 
included the records from the Phoenix VAMC at the time of the 
September 2002 rating decision as they were received in 
December 1987 when requested in conjunction with a separate 
claim of entitlement to compensation under 38 U.S.C.A. 
Section 1151.  Thus, the Board must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
and argument, and to address the claim at a hearing, and, if 
not, whether the veteran has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Further review of the record indicates that the veteran has 
never been provided a specific letter advising him of the 
types of evidence and/or information necessary to 
substantiate his claim, and the relative duties on the part 
of himself and VA in obtaining such evidence.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
The type of notice deficiency in this case has been deemed by 
the United States Court of Appeals for the Federal Circuit as 
having the natural effect of producing prejudice with the 
burden on VA to demonstrate no prejudicial harm would accrue 
to finally deciding the case.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (Fed. Cir. 2005).  Arguably, the SOC issued in this 
case may satisfy the notice requirements, but given that the 
SOC is deficient in not addressing pertinent evidence of 
record, the Board will remand this case to the RO for 
issuance of a notice which complies with the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  Accordingly, this 
case is REMANDED to the RO via the AMC for the following 
action:

1.  Provide the veteran a notice informing him of the 
following:
(a) inform the claimant about the information 
and evidence not of record that is necessary to 
substantiate the claim;
(b inform the claimant about the information 
and evidence that VA will seek to provide; 
(c) inform the claimant about the information 
and evidence the claimant is expected to provide; 
(d) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains 
to the claim; and 
(e) advise the claimant that the claims folder 
contains his medical records from the Phoenix, 
Arizona, VAMC; and
(f) advise the veteran that he may request 
copies of any documents contained in his claims 
folder.

2.  Following completion of the foregoing, 
readjudicate the claim on appeal.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC), and an 
appropriate period of time for response.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


